CROTHERS, Justice,
concurring.
[¶ 86] I concur in the result but write separately because the “substantial benefits” test of appealability in domestic cases no longer functions, if indeed it once functioned.
[¶ 37] This Court employs a three-part test to determine whether a party in a divorce case has waived the right to appeal the judgment. Sommers v. Sommers, 2003 ND 77, ¶ 5, 660 N.W.2d 586. To conclude waiver of the right to appeal has occurred, the test requires (1) unconditional, voluntary, and conscious acceptance of a substantial benefit under the judgment on the part of the appellant; (2) a showing by the appellee that the benefit accepted by the appellant is one to which he or she would not be entitled without the divorce decree; and (3) either unusual circumstances prejudicing the movant or a very clear intent on the part of the appellant to accept the judgment and waive the right to appeal. Id. I believe it is time to part with the third prong of the test.
[¶ 38] The first prong of the test, the unconditional, voluntary, and conscious acceptance of a substantial benefit, was developed following a line of cases stemming back to the Nineteenth Century. See Tyler v. Shea, 4 N.D. 377, 61 N.W. 468 (1894). This is the well-established “general rule” applicable to essentially all areas of civil practice.
[¶ 39] The second prong, requiring the appellee to show the benefit is not one the appellant would have entitlement to absent the divorce decree, allows an appellant to accept benefits to which he or she is entitled as a matter of right without sacrificing the right to appeal. The reasoning is that such benefits would not be affected on appeal. This is an exception widely recognized throughout American jurisdictions and was adopted after a review of other jurisdictions in Hoge v. Hoge, 281 N.W.2d 557, 563 (N.D.1979). See 29 A.L.R.3d 1184.
[¶ 40] The third prong, requiring unusual prejudicial circumstances or a clear intent upon the part of the appellant to accept the judgment and waive the right to appeal is unique to North Dakota and was first suggested in 1991 in the case of Spooner v. Spooner, 471 N.W.2d 487 (N.D.1991). In Spooner, Justice Levine commented in dicta that “[i]t should be an unusual set of circumstances, one demonstrating prejudice to the movant, or a very clear intent on the part of the appellant to accept the judgment and waive the right to appeal, that keeps us from reaching the merits of an action.” Id. at 490. The Spooner dicta became part of the test in Wetzel v. Wetzel, 1999 ND 29, ¶ 5, 589 N.W.2d 889.
[¶ 41] From wording of the third prong alone, it is difficult to envision how a litigant contemplating an appeal could act in such a way as to make it obvious to others that he or she wishes to accept a judgment or that he or she wishes to waive the right to appeal. The result reached by the majority in this case goes the next step and shows this to be the case. Here, known acceptance of benefits under the judgment, received after demand by appellant’s counsel, were deemed acts consistent with— and not a waiver of — -the right to appeal. This result proves to me that the Spooner dicta come Wetzel test has consumed the “substantial benefit” rule.
[¶ 42] The record shows that the first two prongs of the test are satisfied by the facts of this case. The majority acknowledges “the mortgage was executed and [Sue DeMers] received a portion of the cash awarded.” Majority Opinion, ¶ 28. Such receipt of funds is an unconditional, voluntary, and conscious acceptance of benefits. Moreover, the benefits Sue *558DeMers received are certainly benefits to which she was not entitled without the divorce decree, a fact argued by Jeff DeM-ers and acknowledged by the majority in paragraph 28: “The judgment required that the mortgage be executed within thirty days, and required Jeff DeMers pay $5,000 by April 15, 2005 and an additional $20,000 by May 1, 2005.” (Emphasis added.)
[¶ 43] Although the majority fails to indicate which prongs of the test, if any, it deems “satisfied,” absent the all-consuming third prong I believe Sue DeMers could reasonably be viewed to have waived her right to appeal if the legitimacy of this test had been challenged on appeal. Because no such challenge was mounted here, I urge reevaluation of this test when this issue is brought squarely before us.
[¶ 44] Daniel J. Crothers